BARHAM, Judge.
This suit involves a dispute as to ownership of certain property in Bossier Parish, Louisiana. The plaintiffs, John Campbell and Orra Ford Brockett, allege that they are the sole heirs of Josephine Gilliard and are entitled to an undivided one-fourth interest in the following described property:
Southwest Quarter of Northeast Quarter (SW 14 °f NEj4) and South Half of Northeast Quarter of Northeast Quarter (S 1/2 of NE 14 of NE 14) of Section 10, Township 19 North, Range 13 West, Bossier Parish, Louisiana.
*553The trial judge properly set forth the facts in the case:
“They [plaintiffs] allege that their mother was married three times, first to George Ford, second to John Campbell, and third to Sam Gilliard. The plaintiff, Orra Ford Brockett, is the sole surviving child of the first marriage and John Campbell is the only child born of the second marriage. No children were born of the third marriage, although Sam Gil-liard had children by a former marriage.
“Sam Gilliard acquired an undivided one-fourth interest in the above property on November 28, 1904, which is alleged to be after his marriage to Josephine Gilliard. He acquired another one-fourth (¡4) interest in said land on June 28, 1922. He never sold these interests before his death in 1929.
“The defendant acquired his title to this property from Sam Gilliard and John Calvin Gilliard, who were sons of Sam Gilliard, and by other deeds shown to have been offered by defendant, but copies of which are not found in the record. Defendant does not, however, contend that he ever purchased any interest from the heirs of Josephine Gilliard.”
The trial court rendered judgment in favor of plaintiffs, recognizing them as owners in indivisión of a one-eighth (1/4) interest in the property in question. From this judgment plaintiff has perfected an appeal.
The primary question presented to the trial court and now on appeal is whether or not Sam Gilliard and Josephine Campbell were married prior to November 28, 1904, the date of acquisition of the first one-fourth ()4) interest in the property by Sam Gilliard. The issue presented is purely factual. The trial court concluded:
“This Court is persuaded that Sam Gilliard and Josephine Campbell were married, but is not convinced by the evidence that the marriage took place before November 28, 1904, when Sam first acquired an interest in this land.”
It is very apparent that the trial court considered and assessed the credibility of the witnesses in arriving at his conclusion, and he is by far the better judge of this issue.
We are in complete accord with the factual finding of the lower court that the proof is insufficient to sustain the contention that the parties were married prior to the date of acquisition and that, therefore, the lower court’s judgment that plaintiffs were entitled to an undivided one-eighth ()/&) rather than a one-fourth (14.) interest is completely correct.
It is ordered, adjudged and decreed that there be judgment in favor of plaintiff John Campbell and Orra Ford Brockett and against defendant John R. Porter decreeing plaintiffs and recognizing them to be owners in equal proportion of an undivided one-eighth (14) interest in and to the following described property.
The Southwest Quarter of Northeast Quarter and the South one-half (14) of the Northeast Quarter of the Northeast Quarter of Section Ten (10), Township Nineteen (19), Range Thirteen (13), West, together with all buildings and improvements thereon.
The judgment of the district court is affirmed and appellant is assessed the costs of this appeal.